                                                                                                           Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 1 of 14 Page ID #:1


                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           MONEE TAKLA HANNA SBN 259468
                                                                                                         2 monee.hanna@tuckerellis.com
                                                                                                           515 S. Flower Street, 42nd Floor
                                                                                                         3 Los Angeles, CA 90071
                                                                                                           Telephone: 213.430.3400
                                                                                                         4 Facsimile: 213.430.3409
                                                                                                         5 TUCKER ELLIS LLP
                                                                                                           DUSTIN B. RAWLIN (pro hac vice application forthcoming)
                                                                                                         6 dustin.rawlin@tuckerellis.com
                                                                                                           950 Main Avenue, Suite 1100
                                                                                                         7 Cleveland, OH 44113-7213
                                                                                                           Telephone: 216.592.5000
                                                                                                         8 Facsimile: 216.592.5009
                                                                                                         9 Attorneys for Defendant
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                           MENTOR WORLDWIDE LLC
                                                                                                        10
                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                        11
                                                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        12
                                                                                                           MARY SEWELL and TOM SAUNDERS, ) Case No. 8:19-cv-1126
                                                                                                        13 wife and husband; CAROLE LITTLE, an )
TUCKER ELLIS LLP




                                                                                                           individual; JULIA MACEO, an individual; )
                                                                                                        14 AURORA VICTORIA CORONA                  )
                                                                                                           CATTUZZO and MICHAEL ANTHONY ) DEFENDANT MENTOR
                                                                                                        15 CATTUZZO, wife and husband;             ) WORLDWIDE LLC’S NOTICE OF
                                                                                                           BARBARA JOHNCKE and ANDERS              ) REMOVAL UNDER 28 U.S.C. §§ 1332,
                                                                                                        16 JOHNCKE, wife and husband;              ) 1441, 1446 (DIVERSITY
                                                                                                           MARIANNE CURRY and JOSEPH               ) JURISDICTION)
                                                                                                        17 ZACHARZUK JR., wife and husband;        )
                                                                                                           TRACIE LEACH and GREGORY                )
                                                                                                        18 S. LEACH, wife and husband; VALERIE ) JURY TRIAL DEMANDED
                                                                                                           LENIE, an individual; DEBORAH           )
                                                                                                        19 MICHELLE DESTASIO and JOSEPH            ) Complaint Filed: December 27, 2018
                                                                                                           DESTASIO, wife and husband; STACEY )
                                                                                                        20 HOLDEN and MARK CLARK HOLDEN, ) Related to Case No. 2:19-CV-01484
                                                                                                           wife and husband; SHEILA MATHIS and ) (Jacob, et al. v. Mentor Worldwide,
                                                                                                        21 RANDY MATHIS, wife and husband;         ) LLC, et al.)
                                                                                                           KRISTINA RUIZ and STEVE RUIZ,           )
                                                                                                        22 wife and husband;                       ) [Filed Concurrently with Declaration of
                                                                                                                                                   ) Monee Takla Hanna; Declaration of
                                                                                                        23                                         ) Dustin Rawlin; Notice of Related Case]
                                                                                                                             Plaintiffs,           )
                                                                                                        24                                         )
                                                                                                                 v.                                )
                                                                                                        25                                         )
                                                                                                           MENTOR WORLDWIDE, LLC; NUSIL, )
                                                                                                        26 LLC; NUSIL TECHNOLOGY LLC; and )
                                                                                                           DOES 1–100, inclusive,                  )
                                                                                                        27                                         )
                                                                                                                             Defendants.           )
                                                                                                        28

                                                                                                                                                    1
                                                                                                                            DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 2 of 14 Page ID #:2


                                                                                                         1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
                                                                                                         2 CENTRAL DISTRICT OF CALIFORNIA:
                                                                                                         3         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,
                                                                                                         4 Defendant Mentor Worldwide LLC (“Mentor”), through undersigned counsel, hereby
                                                                                                         5 timely removes this case from the Superior Court of California, County of Orange, to the
                                                                                                         6 United States District Court for the Central District of California, Southern Division.1
                                                                                                         7 I. INTRODUCTION
                                                                                                         8         Although this removal, which is based on diversity jurisdiction, was not filed within
                                                                                                         9 thirty days of service, it is still proper and timely. This is because it is filed within thirty
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 days of receipt of “other paper”—a deposition transcript of NuSil LLC’s corporate
                                                                                                        11 representative which confirms that this case is now removable. Specifically, Mr. Edward
                                                                                                        12 Scott Mraz’s testimony unequivocally demonstrates NuSil LLC is not a proper party to this
                                                                                                        13 action. Given that NuSil LLC is the only nondiverse defendant named in Plaintiffs’
TUCKER ELLIS LLP




                                                                                                        14 Complaint and that Mr. Mraz’s deposition testimony conclusively demonstrates that it was
                                                                                                        15 improperly and fraudulently joined, this Court has diversity jurisdiction over this action
                                                                                                        16 and it should remain in federal court.
                                                                                                        17 II. PROCEDURAL HISTORY OF THE SEWELL CASE
                                                                                                        18                On or about December 27, 2018, Plaintiffs Mary Sewell and Tom Saunders
                                                                                                        19 (“Plaintiffs Sewell and Saunders”), Carole Little (“Plaintiff Little”), Julia Maceo (“Plaintiff
                                                                                                        20 Maceo”), Aurora Victoria Corona Cattuzzo and Michael Anthony Cattuzzo (“Plaintiffs
                                                                                                        21 Cattuzzo”), Barbara Johncke and Anders Johncke (“Plaintiffs Johncke”), Marianne Curry
                                                                                                        22 and Joseph Zacharzuk Jr. (“Plaintiffs Curry and Zacharzuk”), Tracie Leach and Gregory
                                                                                                        23 S. Leach (“Plaintiffs Leach”), Valerie Lenie (“Plaintiff Lenie”), Deborah Michelle
                                                                                                        24
                                                                                                        25
                                                                                                           1 By removing this action to this Court, Mentor does not waive any defenses, objections,
                                                                                                        26 or motions available under state or federal law. Further, Mentor expressly reserves the right
                                                                                                        27 to move for dismissal of some or all of Plaintiffs’ claims and/or seek dismissal on grounds
                                                                                                           of lack of personal jurisdiction, insufficient or improper service, improper venue, or forum
                                                                                                        28 non conveniens.
                                                                                                                                                           2
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 3 of 14 Page ID #:3


                                                                                                         1 Destasio and Joseph Destasio (“Plaintiffs Destasio”), Stacey Holden and Mark Clark
                                                                                                         2 Holden (“Plaintiffs Holden”), Sheila Mathis and Randy Mathis (“Plaintiffs Mathis”), and
                                                                                                         3 Kristina Ruiz and Steve Ruiz (“Plaintiffs Ruiz,” and collectively “Plaintiffs”), filed a
                                                                                                         4 Complaint captioned Mary Sewell, et al. v. Mentor Worldwide LLC, et al., Case No. 30-
                                                                                                         5 2018-01040633-CU-PL-CXC (“Sewell” or the “State Court Action”) in the Superior Court
                                                                                                         6 of California, County of Orange. The Complaint names as defendants Mentor, NuSil LLC,
                                                                                                         7 and NuSil Technology LLC.
                                                                                                         8             Plaintiffs allege that Mentor manufactured MemoryGel silicone gel breast
                                                                                                         9 implants (“MemoryGel Implants”) that caused Plaintiffs’ various injuries. See Ex. A,2
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Complaint (“Compl.”) ¶¶ 14, 28–81.
                                                                                                        11                Plaintiffs allege that NuSil LLC and NuSil Technology LLC (collectively, the
                                                                                                        12 “NuSil Defendants”) manufactured, supplied, and specially designed silicone raw
                                                                                                        13 materials, including “kits containing a variety of chemicals,” that were used by Mentor in
TUCKER ELLIS LLP




                                                                                                        14 the manufacturing of the MemoryGel Implants. See id. ¶¶ 148–50.
                                                                                                        15                Plaintiffs assert claims against Mentor for negligence and negligence per se,
                                                                                                        16 strict liability – failure to warn, and strict liability – manufacturing defect. See id. ¶¶ 154–
                                                                                                        17 268.
                                                                                                        18                Of the twenty-one plaintiffs who filed this action, only six have a connection
                                                                                                        19 to California. Specifically, Plaintiffs Sewell and Saunders, Plaintiff Little, Plaintiff Maceo,
                                                                                                        20 and Plaintiffs Cattuzzo allege that they resided in California at all times relevant to this
                                                                                                        21 action. See id. ¶ 1–4. The remaining fifteen plaintiffs have no alleged connection
                                                                                                        22 whatsoever to California. See id. ¶¶ 5–12.
                                                                                                        23                Both Mentor and the NuSil Defendants demurred to Plaintiffs’ complaint. The
                                                                                                        24 demurrers are fully briefed, but the court has not yet ruled on them. Exs. B–C, Sewell State
                                                                                                        25 Court Docket (including copies of all state court briefing filed to date in this case).
                                                                                                        26
                                                                                                        27
                                                                                                           2 All exhibits referenced herein are attached to the Declaration of Monee Takla Hanna
                                                                                                        28 (“Hanna Decl.”) concurrently filed herewith.
                                                                                                                                                            3
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 4 of 14 Page ID #:4


                                                                                                         1                The parties have not engaged in any case-specific discovery in this matter.
                                                                                                         2 Hanna Decl. ¶ 4.
                                                                                                         3 III. BACKGROUND ON CALIFORNIA MEMORYGEL IMPLANT CASES
                                                                                                         4         A. Plaintiffs’ Counsel Has Filed Several Virtually Identical Complaints in
                                                                                                                      California State Court.
                                                                                                         5
                                                                                                                          This is one of several cases involving Mentor’s MemoryGel Implants that
                                                                                                         6
                                                                                                             have been filed in California state court by this Plaintiffs’ firm (Lenze Lawyers, PLC).
                                                                                                         7
                                                                                                                          The complaints in each of these cases are largely identical and allege the same
                                                                                                         8
                                                                                                             exact product liability and negligence causes of action against the same defendants. Hanna
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             Decl. ¶ 5; see also supra ¶¶ 2–4 (discussing claims and defendants).
                                                                                                        10
                                                                                                                          NuSil LLC is the only California defendant named in these complaints. See
                                                                                                        11
                                                                                                             infra ¶¶ 50–52. To be clear, all other defendants are citizens of other states. Id.
                                                                                                        12
                                                                                                                   B.   A Ruling in the First California MemoryGel Implant Case Precluded
                                                                                                        13              Removal of Later-Filed Cases on Diversity Grounds.
TUCKER ELLIS LLP




                                                                                                        14                The first MemoryGel Implant case Plaintiffs’ counsel filed in California state

                                                                                                        15 court—Nicole Vieira, et al. v. Mentor Worldwide LLC, et al., Case No. BC711663—was
                                                                                                        16 filed on June 27, 2018 in the Superior Court of California, County of Los Angeles. Hanna
                                                                                                        17 Decl. ¶ 6.
                                                                                                        18                Mentor removed the Vieira case on diversity grounds within thirty days of

                                                                                                        19 service, arguing that NuSil LLC was fraudulently joined and was an improper defendant
                                                                                                        20 against which plaintiffs could not plausibly state a product liability or negligence claim, as
                                                                                                        21 it is merely a holding company and has never manufactured silicone or silicone products.
                                                                                                        22 Id.
                                                                                                        23                The Vieira case was remanded back to state court because the judge found

                                                                                                        24 that there was an “issue of fact” as to whether NuSil LLC “never manufactured silicone”
                                                                                                        25 and therefore as to whether NuSil LLC was a properly named party. Ex. D, Vieira Order
                                                                                                        26 at 7.
                                                                                                        27
                                                                                                        28
                                                                                                                                                            4
                                                                                                                                DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 5 of 14 Page ID #:5


                                                                                                         1                The Vieira court specifically noted that this issue of fact arose from a 2013
                                                                                                         2 Statement of Information NuSil LLC filed with the California Secretary of State, which
                                                                                                         3 described NuSil’s “Type of Business” as “Manufacture of Silicone Products.” Id. at 6.
                                                                                                         4                In light of this ruling, none of the other Mentor MemoryGel Implant cases that
                                                                                                         5 Plaintiffs’ counsel filed in California state court against the same stable of defendants—
                                                                                                         6 including the instant case—were removable on diversity grounds when they were initially
                                                                                                         7 filed.
                                                                                                         8                Accordingly, due to the Vieira Order, Mentor did not file another removal on
                                                                                                         9 diversity grounds, as this issue of fact remained unresolved.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10          C. Mentor Snap Removed Later-Filed Cases where NuSil LLC had not been
                                                                                                                       Properly Served.
                                                                                                        11
                                                                                                                          Mentor did, however, file snap removals in later-filed MemoryGel Implant
                                                                                                        12
                                                                                                             cases where NuSil LLC had not yet been served. See Hanna Decl. ¶ 7.
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                                          One of those cases included Tammi Jacob, et al. v. Mentor Worldwide, LLC,
                                                                                                        14
                                                                                                             et al., Case No. 19STCV06514, which was originally filed in the Superior Court of
                                                                                                        15
                                                                                                             California, County of Los Angeles on February 27, 2019. Id.
                                                                                                        16
                                                                                                                          Mentor snap removed the Jacob case the following day, on February 28, 2019,
                                                                                                        17
                                                                                                             to the United States District Court, Central District of California. Id.
                                                                                                        18
                                                                                                                          The Jacob case is currently pending before Judge Phillip S. Gutierrez (Case
                                                                                                        19
                                                                                                             No. 2:19-cv-01484). Id.; see also Notice of Related Case (filed concurrently herewith).
                                                                                                        20
                                                                                                                    D. A Central District of California Judge Issued an Order allowing for Early
                                                                                                        21             Discovery to Determine Whether NuSil LLC Is a Proper Defendant.

                                                                                                        22                The plaintiffs in the Jacob case moved for remand on May 29, 2019. See id.

                                                                                                        23                Judge Gutierrez still has not ruled on the motion for remand.

                                                                                                        24                Instead, on April 26, 2019, Judge Gutierrez issued an order allowing the

                                                                                                        25 parties to initiate early discovery for the limited purpose of determining “the propriety of
                                                                                                        26 NuSil LLC as a defendant” (Ex. E, Jacob Order at 2)—i.e., to definitively answer the
                                                                                                        27 question of fact raised by the Vieira court.
                                                                                                        28
                                                                                                                                                            5
                                                                                                                                DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 6 of 14 Page ID #:6


                                                                                                         1         E.   Plaintiffs Voluntarily Took the Deposition of NuSil LLC’s Corporate
                                                                                                                        Representative, Who Confirmed that NuSil LLC Is Not a Proper
                                                                                                         2              Defendant in these Actions.
                                                                                                         3               After the Jacob court issued an order permitting early discovery to determine
                                                                                                         4 the propriety of NuSil LLC as a defendant in these actions, Plaintiffs’ counsel noticed the
                                                                                                         5 deposition of NuSil LLC’s corporate representative, Mr. Edward Scott Mraz, who has been
                                                                                                         6 a member of NuSil LLC since August 1, 2005. Ex. F, Notice of Deposition; Ex. G, 5/9/19
                                                                                                         7 Mraz Dep. Tr. at 7:4–13.
                                                                                                         8               Mr. Mraz’s deposition went forward on May 9, 2019. Hanna Decl. ¶ 14.
                                                                                                         9               During the deposition, Mr. Mraz confirmed—in no uncertain terms—that
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 NuSil LLC was merely a holding company that has conducted no business activity and has
                                                                                                        11 no function other than to hold stock for its members. Ex. G, 5/9/19 Mraz Dep. Tr. at 18:7–
                                                                                                        12 21, 19:11–19, 37:8–12. Specifically, Mr. Mraz confirmed that:
                                                                                                        13             a. “NuSil, LLC has not developed, designed, manufactured, supplied or
TUCKER ELLIS LLP




                                                                                                        14                  distributed any products[,] including the silicone or silicone gel used to
                                                                                                        15                  manufacture breast implants” (id. at 40:8–12);
                                                                                                        16               b. “NuSil, LLC has no ownership interest in or control over the plant,
                                                                                                        17                  equipment, and supplies that are used in the manufacture of silicone or
                                                                                                        18                  silicone gel[,] which are used in breast implants or any other products”
                                                                                                        19                  (id. at 40:2–7); and
                                                                                                        20               c. “NuSil, LLC exercises no control over [any entity,] which is involved in
                                                                                                        21                  the development, design, manufacture, supply or distribution of silicone
                                                                                                        22                  or silicone gel used in the manufacture of breast implants” (id. at 40:13–
                                                                                                        23                  19).
                                                                                                        24               Mr. Mraz also clarified that a 2013 form filed with the Secretary of State of
                                                                                                        25 California that indicated NuSil LLC was a manufacturer of silicone products was a clerical
                                                                                                        26 error (id. at 21:3–12) and that NuSil LLC “has always been a holding company” and never
                                                                                                        27 manufactured products (see id. at 26:25–27:8).
                                                                                                        28
                                                                                                                                                          6
                                                                                                                              DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 7 of 14 Page ID #:7


                                                                                                         1                In addition, he clarified that this error was corrected in July 2018 and
                                                                                                         2 authenticated the amended NuSil LLC Statement of Information stating that the purpose of
                                                                                                         3 the business was indeed an “Investment holding entity” as it always had been. Id. at 21:13–
                                                                                                         4 17; see also Ex. H, NuSil LLC Secretary of State Statement of Information (Exhibit 1 to
                                                                                                         5 Mraz Dep.).
                                                                                                         6                In short, Mr. Mraz’s deposition testimony unequivocally demonstrates that
                                                                                                         7 NuSil LLC is not a properly named defendant in these actions.
                                                                                                         8                In fact, at a break late in the deposition, Plaintiffs’ counsel Lowell Finson even
                                                                                                         9 told all defense counsel—including counsel for Mentor, Dustin Rawlin and Monee Hanna
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 and counsel for NuSil LLC, Melissa Fassett—that he thought they were going to need to
                                                                                                        11 dismiss NuSil LLC because it appeared it was not a proper party and, if removal was the
                                                                                                        12 consequence of that, so be it. Rawlin Decl. ¶¶ 5–6.
                                                                                                        13 IV. THE INSTANT NOTICE OF REMOVAL IS TIMELY
TUCKER ELLIS LLP




                                                                                                                          “[A] notice of removal may be filed within 30 days after receipt by the
                                                                                                        14
                                                                                                             defendant, through service or otherwise, of a copy of an amended pleading, motion, order
                                                                                                        15
                                                                                                             or other paper from which it may first be ascertained that the case is one which is or has
                                                                                                        16
                                                                                                             become removable.” 28 U.S.C. § 1446 (emphasis added).
                                                                                                        17
                                                                                                                          In the Ninth Circuit, discovery responses and deposition testimony constitute
                                                                                                        18
                                                                                                             “other paper” and can trigger the thirty-day removal period. Carvalho v. Equifax Info.
                                                                                                        19
                                                                                                             Servs., LLC, 629 F.3d 876, 886–87 (9th Cir. 2010) (holding that deposition testimony can
                                                                                                        20
                                                                                                             qualify as “other paper” when a defendant is able to reasonably determine for the first time
                                                                                                        21
                                                                                                             that subject matter jurisdiction exists); Rider v. Sears Roebuck & Co., 2011 WL 2222171,
                                                                                                        22
                                                                                                             at *3–4 (C.D. Cal. June 7, 2011); Williams v. Hilarides, 2012 WL 2339335, at *2 (E.D.
                                                                                                        23
                                                                                                             Cal. June 19, 2012).
                                                                                                        24
                                                                                                                          Other federal courts around the country agree that discovery responses and
                                                                                                        25
                                                                                                             deposition testimony can qualify as “other paper” sufficient to re-open the thirty-day
                                                                                                        26
                                                                                                             removal window. See, e.g., Peters v. Lincoln Elec. Co., 285 F.3d 456, 466 (6th Cir. 2002)
                                                                                                        27
                                                                                                             (“Although this Circuit has not squarely addressed the issue of whether a deposition may
                                                                                                        28
                                                                                                                                                            7
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 8 of 14 Page ID #:8


                                                                                                         1 constitute an ‘other paper’ for purposes of Section 1446(b), the majority of courts that have
                                                                                                         2 considered this issue have answered the question in the affirmative.”); S.W.S. Erectors, Inc.
                                                                                                         3 v. Infax, Inc., 72 F.3d 489, 493–94 (5th Cir. 1996); Huffman v. Saul Holdings Ltd. P’ship,
                                                                                                         4 194 F.3d 1072, 1077–78 (10th Cir. 1999).
                                                                                                         5               Here, these cases did not become removable until the issue of fact identified
                                                                                                         6 by the Vieira court (see supra Part III.B (discussing Vieira Order)) was resolved—i.e.,
                                                                                                         7 whether NuSil LLC “never manufactured silicone.”3 As such, it was not until May 9, 2019,
                                                                                                         8 when Mr. Mraz testified that NuSil LLC is simply a holding company that has never been
                                                                                                         9 involved in the manufacture, distribution, or design of silicone gel or silicone gel products
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 used in Mentor breast implants, that these cases became removable.
                                                                                                        11               Put simply, the new information gleaned from Mr. Mraz’s May 9, 2019
                                                                                                        12 deposition and his authentication of the amended Statement of Information constitutes the
                                                                                                        13 “other paper” that makes removal in this case proper, so long as it is filed within thirty
TUCKER ELLIS LLP




                                                                                                        14 days, i.e., on or before June 8, 2019. Thus, this Notice of Removal is timely.
                                                                                                        15 V. REMOVAL IS PROPER BECAUSE NUSIL LLC IS FRAUDULENTLY
                                                                                                               JOINED AND THEREFORE THE COURT HAS ORIGINAL SUBJECT
                                                                                                        16     MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1332(A)
                                                                                                        17               As more fully set forth below, this case is properly removed to this Court
                                                                                                        18 pursuant to 28 U.S.C. § 1441 because (1) this Court now has subject matter jurisdiction
                                                                                                        19 over this action under 28 U.S.C. § 1332 as complete diversity exists between all properly
                                                                                                        20 joined parties (given that Mr. Mraz’s deposition testimony confirms that NuSil LLC is
                                                                                                        21 fraudulently joined) and the amount in controversy exceeds $75,000, exclusive of interest
                                                                                                        22 and costs, and (2) Mentor has satisfied the procedural requirements for removal.
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26 3 By raising this issue, the Vieira court recognized that, if NuSil LLC was never involved
                                                                                                        27 in the supply chain of silicone gel products used in Mentor’s breast implants, then there is
                                                                                                           no credible basis by which Plaintiffs could state a claim against NuSil LLC and would
                                                                                                        28 therefore not be a proper party to the MemoryGel Implant cases.
                                                                                                                                                          8
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 9 of 14 Page ID #:9


                                                                                                         1         A. Complete Diversity of Citizenship Exists Among All Properly Joined
                                                                                                                      Plaintiffs and All Properly Joined and Served Defendants.
                                                                                                         2
                                                                                                                          Plaintiffs Sewell and Saunders allege that they are citizens and residents of
                                                                                                         3
                                                                                                             Orange County, California. See Ex. A, Compl. ¶ 1. Plaintiffs Sewell and Saunders are
                                                                                                         4
                                                                                                             therefore citizens of the State of California for purposes of section 1332(c)(1).
                                                                                                         5
                                                                                                                          Plaintiff Little alleges that she is a citizen and resident of El Dorado County,
                                                                                                         6
                                                                                                             California. See id. ¶ 2. Plaintiff Little is therefore a citizen of the State of California for
                                                                                                         7
                                                                                                             purposes of section 1332(c)(1).
                                                                                                         8
                                                                                                                          Plaintiff Maceo alleges that she is a citizen and resident of Sonoma County,
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             California. See id. ¶ 3. Plaintiff Maceo is therefore a citizen of the State of California for
                                                                                                        10
                                                                                                             purposes of section 1332(c)(1).
                                                                                                        11
                                                                                                                          Plaintiffs Cattuzzo allege that they are citizens and residents of Sacramento
                                                                                                        12
                                                                                                             County, California. See id. ¶ 4. Plaintiffs Cattuzzo are therefore citizens of the State of
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                             California for purposes of section 1332(c)(1).
                                                                                                        14
                                                                                                                          Plaintiffs Johncke allege that they are citizens and residents of Fairfield
                                                                                                        15
                                                                                                             County, Connecticut. See id. ¶ 5. Plaintiffs Johncke are therefore citizens of the State of
                                                                                                        16
                                                                                                             Connecticut for purposes of section 1332(c)(1).
                                                                                                        17
                                                                                                                          Plaintiffs Curry and Zacharzuk allege that they are citizens and residents of
                                                                                                        18
                                                                                                             Maui County, Hawaii. See id. ¶ 6. Plaintiffs Curry and Zacharzuk are therefore citizens of
                                                                                                        19
                                                                                                             the State of Hawaii for purposes of section 1332(c)(1).
                                                                                                        20
                                                                                                                          Plaintiffs Leach allege that they are citizens and residents of Noble County,
                                                                                                        21
                                                                                                             Indiana. See id. ¶ 7. Plaintiffs Leach are therefore citizens of the State of Indiana for
                                                                                                        22
                                                                                                             purposes of section 1332(c)(1).
                                                                                                        23
                                                                                                                          Plaintiff Lenie alleges that she is a citizen and resident of Johnson County,
                                                                                                        24
                                                                                                             Kansas. See id. ¶ 8. Plaintiff Lenie is therefore a citizen of the State of Kansas for purposes
                                                                                                        25
                                                                                                             of section 1332(c)(1).
                                                                                                        26
                                                                                                                          Plaintiffs Destasio allege that they are citizens and residents of Canadian
                                                                                                        27
                                                                                                             County, Oklahoma. See id. ¶ 9. Plaintiffs Leach are therefore citizens of the State of
                                                                                                        28
                                                                                                             Oklahoma for purposes of section 1332(c)(1).
                                                                                                                                                            9
                                                                                                                                DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 10 of 14 Page ID #:10


                                                                                                         1                Plaintiffs Holden allege that they are citizens and residents of Oklahoma
                                                                                                         2 County, Oklahoma. See id. ¶ 10. Plaintiffs Holden are therefore citizens of the State of
                                                                                                         3 Oklahoma for purposes of section 1332(c)(1).
                                                                                                         4                Plaintiffs Mathis allege that they are citizens and residents of Young County,
                                                                                                         5 Texas. See id. ¶ 11. Plaintiffs Holden are therefore citizens of the State of Texas for
                                                                                                         6 purposes of section 1332(c)(1).
                                                                                                         7                Plaintiffs Ruiz allege that they are citizens and residents of Utah County, Utah.
                                                                                                         8 See id. ¶ 12. Plaintiffs Ruiz are therefore citizens of the State of Utah for purposes of section
                                                                                                         9 1332(c)(1).
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                The Complaint includes, in addition to three named defendants (see infra
                                                                                                        11 ¶¶ 50–52), a number of fictitious defendants, whose citizenships are ignored for removal
                                                                                                        12 purposes (28 U.S.C. § 1441(b)).
                                                                                                        13                Mentor is a limited liability company organized and existing under the laws
TUCKER ELLIS LLP




                                                                                                        14 of the State of Delaware. Mentor’s sole member is, and was at the time the Complaint was
                                                                                                        15 filed, Ethicon, Inc. Ethicon, Inc. is, and was at the time the Complaint was filed, a
                                                                                                        16 corporation organized and existing under the laws of the State of New Jersey with its
                                                                                                        17 principal place of business in New Jersey. Accordingly, Ethicon is a citizen of New Jersey.
                                                                                                        18 A limited liability company “is a citizen of every state of which its owners/members are
                                                                                                        19 citizens.” Johnson v. Columbia Props. Anchorage, L.P., 437 F.3d 894, 899 (9th Cir. 2006);
                                                                                                        20 see also Hale v. Mastersoft Int’l Pty. LTD, 93 F. Supp. 2d 1108, 1112 (D. Colo. 2000)
                                                                                                        21 (explaining that “courts . . . have uniformly held that a limited liability company is a citizen
                                                                                                        22 of the states of which its members are citizens, and is not a citizen of the state in which it
                                                                                                        23 was organized unless one of its members is a citizen of that state[,]” and holding that
                                                                                                        24 limited liability company organized in Delaware, whose two members were Colorado
                                                                                                        25 citizens, was a citizen only of Colorado and not Delaware for purposes of determining
                                                                                                        26 whether diversity jurisdiction existed) (citing supporting authority). Accordingly, for
                                                                                                        27 purposes of section 1332(c)(1), Mentor is a citizen of the State of New Jersey.
                                                                                                        28
                                                                                                                                                           10
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 11 of 14 Page ID #:11


                                                                                                         1                NuSil Technology LLC is, and was at the time the Complaint was filed, a
                                                                                                         2 limited liability company organized and existing under the laws of the State of Delaware.
                                                                                                         3 See Ex. I, Declaration of Stacy Broad ¶ 3. NuSil Technology LLC’s sole member is, and
                                                                                                         4 was at the time the Complaint was filed, NuSil Investments LLC. Id. ¶ 4. NuSil Investments
                                                                                                         5 LLC is, and was at the time the Complaint was filed, a limited liability company organized
                                                                                                         6 and existing under the laws of the State of Delaware. Id. ¶ 5. NuSil Investments LLC’s two
                                                                                                         7 members are, and were at the time the Complaint was filed, NuSil Acquisition Corporation
                                                                                                         8 and Avantor Intermediate Holdings LLC. Id. ¶ 6. NuSil Acquisition Corporation is, and
                                                                                                         9 was at the time the Complaint was filed, a Delaware corporation with its principal place of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 business in Pennsylvania. Id. ¶ 7. Avantor Intermediate Holdings LLC is, and was at the
                                                                                                        11 time the Complaint was filed, a limited liability company organized and existing under the
                                                                                                        12 laws of the State of Delaware. Id. ¶ 8. Avantor Intermediate Holdings LLC’s two members
                                                                                                        13 are, and were at the time the Complaint was filed, Avantor Topco Sub, LLC and Avantor,
TUCKER ELLIS LLP




                                                                                                        14 Inc. Id. ¶ 9. Avantor Topco Sub, LLC is, and was at the time the Complaint was filed, a
                                                                                                        15 limited liability company organized and existing under the laws of the State of Delaware.
                                                                                                        16 Id. ¶ 10. Avantor Topco Sub, LLC’s sole member is Avantor, Inc. Id. ¶ 11. Avantor, Inc.
                                                                                                        17 is, and was at the time the Complaint was filed, a Delaware corporation with its principal
                                                                                                        18 place of business in Pennsylvania. Id. ¶ 12. A limited liability company “is a citizen of
                                                                                                        19 every state of which its owners/members are citizens.” See Johnson, 437 F.3d at 899.
                                                                                                        20 Accordingly, for purposes of section 1332(c)(1), NuSil Technology LLC is a citizen of
                                                                                                        21 Delaware and Pennsylvania.
                                                                                                        22                NuSil LLC is, and was at the time the Complaint was filed, a limited liability
                                                                                                        23 company organized and existing under the laws of the State of California. NuSil LLC’s
                                                                                                        24 members are individuals residing in California, including Richard Compton, Edward Scott
                                                                                                        25 Mraz, Thomas Banigan, James Yabsley, Keith Reichel, Brian Nash and Cyrus Morici.
                                                                                                        26 Accordingly, for purposes of section 1332(c)(1), NuSil LLC is a citizen of California. See
                                                                                                        27 id.
                                                                                                        28
                                                                                                                                                          11
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 12 of 14 Page ID #:12


                                                                                                         1                The Court, however, should disregard the citizenship of NuSil LLC because—
                                                                                                         2 as Mr. Mraz’s deposition makes clear—NuSil LLC is not a proper defendant in this case
                                                                                                         3 and has been fraudulently joined for the sole purpose of attempting to destroy diversity
                                                                                                         4 jurisdiction. See supra Parts III.D–E. Because the undisputed evidence establishes that
                                                                                                         5 NuSil LLC is merely a holding company that transacts no business of its own; has not
                                                                                                         6 developed, designed, manufactured, supplied, or distributed any products, including the
                                                                                                         7 silicone raw materials, used by Mentor to manufacture the MemoryGel Implant; and
                                                                                                         8 exercises no control over any company that manufacturers silicone or silicone products,
                                                                                                         9 there is no possibility that Plaintiffs could recover damages from NuSil LLC in this case.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Id.; Grancare LLC v. Thrower ex rel. Mills, 889 F.3d 543, 548–50 (9th Cir. 2018)
                                                                                                        11 (explaining that fraudulent joinder applies if there is no possibility that the plaintiff could
                                                                                                        12 recover on her claims against the non-diverse defendant in state court.); Padilla v. AT & T
                                                                                                        13 Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009). The Court may therefore disregard
TUCKER ELLIS LLP




                                                                                                        14 the citizenship of NuSil LLC and find that it has diversity jurisdiction over this action.
                                                                                                        15 Allen v. Eli Lilly & Co., 2010 WL 3489366, at *1–2 (S.D. Cal. Sept. 2, 2010); McCabe v.
                                                                                                        16 Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987); see also Ritchey v. Upjohn Drug
                                                                                                        17 Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (“It is a commonplace that fraudulently joined
                                                                                                        18 defendants will not defeat removal on diversity jurisdiction grounds.”).
                                                                                                        19                In short, diversity of citizenship of all properly joined parties (i.e., all named
                                                                                                        20 parties, except NuSil LLC) exists under 28 U.S.C. § 1332: Plaintiffs are citizens of
                                                                                                        21 California, Connecticut, Hawaii, Indiana, Kansas, Oklahoma, Texas, and Utah, Mentor is
                                                                                                        22 a citizen of New Jersey, and NuSil Technology LLC is a citizen of Delaware and
                                                                                                        23 Pennsylvania.
                                                                                                        24          B.   The Amount in Controversy Requirement Is Satisfied.
                                                                                                        25                Removal is proper under section 1446(c)(2)(B) if the Court finds that the
                                                                                                        26 amount in controversy exceeds $75,000, exclusive of interest and costs.
                                                                                                        27             The parties in the Mentor MemoryGel Implant actions do not contest that
                                                                                                        28 amount in controversy in each case exceeds this $75,000 benchmark. See, e.g., Ex. C,
                                                                                                                                                           12
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 13 of 14 Page ID #:13


                                                                                                         1 Vieira Order at 3 (“The parties do not dispute that this case places more than $75,000 in
                                                                                                         2 controversy.”).
                                                                                                         3                Moreover, reported verdicts and settlements in cases with damage allegations
                                                                                                         4 similar to those in these actions case exceed $75,000. See Jacob Notice of Removal (Case
                                                                                                         5 No. 2:19-cv-01484, Dkt. 1) at 11–16 & corresponding exhibit.
                                                                                                         6 VI. MENTOR HAS SATISFIED THE OTHER PROCEDURAL AND VENUE
                                                                                                                REQUIREMENTS FOR REMOVAL
                                                                                                         7
                                                                                                                        The Superior Court of California, County of Orange is located within the
                                                                                                         8
                                                                                                           Central District of California. See 28 U.S.C. § 84(c)(2). Removal to this Court under
                                                                                                         9
                                                                                                           section 1441(a) is proper because the Central District of California is the “district and
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                           division embracing the place where such action is pending.”
                                                                                                        11
                                                                                                                        In compliance with 28 U.S.C. § 1446(a), a copy of all process, pleadings, and
                                                                                                        12
                                                                                                           orders received is attached as Exhibits A–C.
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                                        Pursuant to 28 U.S.C. § 1446(b)(2)(A), Mentor has received the consent of
                                                                                                        14
                                                                                                           the NuSil Defendants to this removal. Copies of the NuSil Defendants’ consents are
                                                                                                        15
                                                                                                           attached as Exhibit J.
                                                                                                        16
                                                                                                                        Under 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served
                                                                                                        17
                                                                                                           on Plaintiffs’ counsel and a copy is being filed with the Clerk of the Superior Court of
                                                                                                        18
                                                                                                           California, County of Orange.
                                                                                                        19
                                                                                                                        Mentor reserves all defenses to Plaintiffs’ claims.
                                                                                                        20        ACCORDINGLY, Mentor removes this action and gives notice to Plaintiffs and to
                                                                                                        21
                                                                                                              the Superior Court of California, County of Orange, that the State Court Action shall
                                                                                                        22
                                                                                                              proceed no further pursuant to 28 U.S.C. § 1446(d).
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                         13
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
                                                                                                             Case 8:19-cv-01126-JVS-JDE Document 1 Filed 06/06/19 Page 14 of 14 Page ID #:14


                                                                                                         1
                                                                                                              DATED: June 6, 2019                      TUCKER ELLIS LLP
                                                                                                         2
                                                                                                         3
                                                                                                         4
                                                                                                                                                       By: /s/ Monee Takla Hanna
                                                                                                         5                                                 MONEE TAKLA HANNA
                                                                                                                                                           Attorneys for Defendant MENTOR
                                                                                                         6                                                 WORLDWIDE LLC
                                                                                                         7
                                                                                                         8
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                        11
                                                                                                        12
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                       14
                                                                                                                               DEFENDANT MENTOR WORLDWIDE LLC’S NOTICE OF REMOVAL
